United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCE & ACCOUNTING SERVICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0013
Issued: November 19, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 2, 2019 appellant, through counsel, filed a timely appeal from a June 6, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the June 6, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective October 30, 2018, as she no longer had
residuals or disability due to her accepted employment injury; and (2) whether appellant has met
her burden of proof to establish continuing residuals or disability on or after October 30, 2018.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are set forth
below.
On November 13, 2003 appellant, then a 34-year-old accounting technician, filed a
traumatic injury claim (Form CA-1) alleging that on that date a door closed on her left hand while
in the performance of duty. She stopped work on November 13, 2003 and returned to light-duty
work on November 24, 2003. Appellant worked part time beginning in January 2004 and stopped
work completely on September 6, 2004. OWCP accepted the claim for contusion of the left hand,
crush injury of the left hand, reflex sympathetic dystrophy (RSD) of the left arm, right carpal tunnel
syndrome, bilateral tenosynovitis of the hands and wrists, anxiety and a single episode of moderate
depression. It paid appellant intermittent wage-loss compensation on the supplemental rolls as of
January 10, 2004 and on the periodic rolls as of December 26, 2004.
By decision dated October 5, 2009, OWCP terminated appellant’s medical benefits finding
that all of the accepted conditions had resolved.
On October 13, 2009 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. The hearing was held on January 11, 2010. By decision dated
March 30, 2010, an OWCP hearing representative affirmed the October 5, 2009 decision
terminating medical benefits. OWCP further found, however, that a conflict in medical opinion
had been created as to whether appellant had continuing residuals of her RSD condition.
OWCP then referred appellant, along with a statement of accepted facts (SOAF), to
Dr. Michael S. Baugh, a Board-certified neurologist, for an impartial evaluation. In a report dated
May 17, 2020, Dr. Baugh advised that she had symptoms of intractable left upper extremity pain,
but his objective findings and her available diagnostic test results did not meet the diagnostic
criteria for RSD.
By decision dated June 9, 2010, OWCP terminated appellant’s medical benefits for her
RSD condition.
On June 22, 2010 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. The hearing was held on October 7, 2010. By decision dated
December 28, 2010, an OWCP hearing representative affirmed the June 9, 2010 decision
terminating appellant’s medical benefits for the RSD condition based on the opinion of Dr. Baugh.

4

Docket No. 13-0517 (issued May 19, 2014); Docket No. 10-0743 (issued November 2, 2010).

2

Appellant continued to request reconsideration. By decisions dated March 8 and
September 26, 2012, OWCP denied modification of its prior decisions regarding termination of
her RSD condition.
Appellant continued to receive wage-loss compensation due to her accepted emotional
condition. On January 3, 2013 appellant, through counsel, filed an appeal from the September 26,
2012 decision terminating medical benefits for her left arm RSD condition. By decision dated
May 19, 2014, the Board found that OWCP had properly terminated appellant’s medical benefits
for her RSD condition and that she had not established continuing employment-related residuals
of RSD after June 9, 2010.5
Subsequent to OWCP’s September 26, 2012 decision, appellant submitted an August 20,
2012 report in which Urszula Klich, Ph.D., a clinical psychologist, noted appellant’s history of
chronic pain and described her pain management psychotherapy. Dr. Klich indicated that
appellant was seeking referral to another provider for pain management. In reports dated
August 22 and September 5, 2012, Kristina Seymour, M.A., a clinical doctoral student, described
appellant’s participation in group therapy sessions.
On November 6, 2014 OWCP referred appellant to Dr. Brian Teliho, a Board-certified
psychiatrist, for a second opinion evaluation. In a December 8, 2014 report, Dr. Teliho noted
seeing her for psychiatric evaluation on December 4, 2014 and he reported that she had not
received psychological care since 2012. He performed a mental status examination and diagnosed
pain disorder associated with both psychological factors and general medical condition, mild major
depressive disorder, and anxiety and personality disorders, not otherwise specified.
In June 2015, OWCP referred appellant to Dr. Eric Furie, a Board-certified orthopedic
surgeon. In an August 27, 2015 report, following physical examination and a left hand x-ray study,
Dr. Furie advised that the crush injury of the fourth metacarpal head had resolved and diagnosed
a left small finger proximal interphalangeal (PIP) joint contracture. He indicated that appellant’s
subjective complaints seemed to outweigh objective findings and opined that her complaints were
likely related to her anxiety and depression. Dr. Furie advised that she could perform the duties
of an accounting technician. On an attached work capacity evaluation (Form OWCP-5c), the only
restriction provided was a 5-minute break every 30 minutes for fingers of the left hand.6
On July 24, 2018 OWCP referred appellant to Dr. Robert Michael Prudent, a Boardcertified psychiatrist, for a second opinion evaluation. In an August 22, 2018 report, Dr. Prudent
noted his review of the SOAF, medical record, and questions provided. He indicated that he had
previously seen appellant in 2010.7 Dr. Prudent indicated that it was significant that she was not
involved in psychiatric treatment and had not seen a psychologist on a regular basis, but had
participated in some sort of therapy or support group at her church. Appellant also, continued to
take a low dose of medication for her depression and anxiety, which was managed by a primary
care physician and not a psychiatrist. Dr. Prudent diagnosed anxiety and depressive disorders, not
otherwise specified, and chronic pain disorder. He opined that, given appellant’s orthopedic
5

Docket No. 13-0517, id.

6

The SOAF provided Dr. Furie set forth the physical requirements of the accounting technician position.

7

Dr. Prudent had previously provided a second opinion evaluation on October 20, 2010.

3

injuries had largely resolved, it was difficult to believe that she continued to have a psychiatric
diagnosis resulting from a hand injury that had occurred 15 years prior. Dr. Prudent noted that her
symptoms outweighed the objective findings, indicating that, if anxiety and depression were so
significant and precluded her from working, one would assume she would be more actively
engaged in psychiatric and psychological treatment. He concluded that appellant’s continued
anxiety and depression were not the result of the employment injury. On an attached psychiatric
work capacity evaluation (Form OWCP-5a), Dr. Prudent advised that she could perform her usual
job strictly from a psychiatric prospective.
On September 28, 2018 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits based on Dr. Prudent’s second opinion report. It afforded her 30 days to
provide a written response if she disagreed with the proposed termination. Nothing further was
received.
By decision dated October 30, 2018, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective that same day, based on Dr. Prudent’s evaluation.
On November 7, 2018 appellant, through counsel, requested a hearing before an OWCP
hearing representative.
In a February 25, 2019 report, Dr. Kela Y. Henry, a Board-certified family physician, noted
that she was appellant’s primary care physician. She noted that appellant was injured in
November 2003 and subsequently diagnosed with RSD, which was a painful condition that could
not be cured. Dr. Henry indicated that appellant’s pain fluctuated in intensity and was worse
during the cold weather months and could range from mild to extremely severe and disabling, and
that attempts to use her hand and fingers caused increased pain such that she could not move her
left upper extremity without assistance. She advised that, due to her chronic pain, appellant also
suffered from moderate anxiety and depression, and appellant’s ability to work was very limited,
especially during the fall and winter. Dr. Henry opined that appellant would never fully recover
from her injuries and was unable to perform her previous job duties and could not work a typical
full-time schedule of 40 hours weekly.8
At the March 22, 2019 hearing, counsel asserted that Dr. Prudent’s opinion was illogical
because he provided no basis for his conclusion. He argued that appellant’s left hand injury
remained symptomatic after 15 years and that Dr. Henry’s opinion supported that appellant’s
condition remained employment related. Appellant testified that she still had severe left hand and
finger pain.
By decision dated June 6, 2019, an OWCP hearing representative affirmed the October 30,
2018 decision. She found that it was illogical to conclude that appellant’s current reported
symptoms of depression and anxiety were employment related because Dr. Henry advised that

8
In the interim, on December 11, 2018, OWCP issued a preliminary determination that an overpayment of
compensation in the amount of $2,853.35 had been created because appellant continued to receive wage-loss
compensation after the October 30, 2018 termination. Appellant did not respond to the preliminary determination,
and by decision dated January 14, 2019, OWCP finalized the overpayment. She did not file an appeal with the Board
from the January 14, 2019 final overpayment decision.

4

appellant’s emotional condition was due to RSD, however, OWCP and the Board had found that
appellant’s RSD condition had resolved.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.9 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.10 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.11
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.12 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.13
ANALYSIS -- ISSUE 1
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective October 30, 2018, as she no longer had residuals or
disability due to her accepted employment injury.
The Board finds that OWCP properly accorded the weight of the medical opinion evidence
to Dr. Prudent. In his August 22, 2018 report, Dr. Prudent described appellant’s November 13,
2003 employment injury, noted her extensive medical history and that her accepted orthopedic
conditions and RSD had resolved. He noted that it was difficult to understand how she continued
to have psychiatric diagnoses resulting from a hand injury that occurred 15 years prior. Dr. Prudent
indicated that appellant’s symptoms outweighed her objective findings. He explained that, if her
anxiety and depression were so significant and precluded her from working, one would assume
she would be more actively engaged in psychiatric and psychological treatment. Dr. Prudent
concluded that appellant’s continued anxiety and depression were not the result of the employment
injury and advised that she could perform her usual job strictly from a psychiatric prospective.
Dr. Prudent based his opinion on a proper factual and medical history and physical
examination findings. He provided medical rationale for his opinion that appellant did not have a
current residual emotional condition related to the employment injury.14 Moreover, appellant did
not respond to the notice of proposed termination, and there is no other medical evidence
9

D.B., Docket No. 19-0663 (issued August 27, 2020); S.F., 59 ECAB 642 (2008).

10

V.S., Docket No. 19-1792 (issued August 4, 2020); I.J., 59 ECAB 408 (2008).

11

A.C., Docket No. 19-1522 (issued July 27, 2020); T.P., 58 ECAB 524 (2007).

12

D.B., supra note 9; Kathryn E. Demarsh, 56 ECAB 677 (2005).

13

A.J., Docket No 18-1230 (issued June 8, 2020); T.P., supra note 11.

14

T.C., Docket No. 19-1383 (issued March 2 2020); see N.G., Docket No. 18-1340 (issued March 6, 2019);
A.F., Docket No. 16-0393 (issued June 24, 2016).

5

contemporaneous with the termination on October 30, 2018. The last medical evidence submitted
by her was an August 20, 2012 report from Dr. Klich who described pain management
psychotherapy, and two treatment notes dated August 22 and September 5, 2012 in which
Ms. Seymour indicated that appellant had attended group therapy sessions.15
The Board therefore finds that Dr. Prudent’s opinion was the only medical evidence of
record contemporaneous with the termination. Accordingly, OWCP properly relied on his wellrationalized September 22, 2018 second opinion report in terminating appellant’s wage-loss
compensation and medical benefits, effective October 30, 2018.16
LEGAL PRECEDENT -- ISSUE 2
As OWCP properly terminated appellant’s wage-loss compensation and medical benefits,
the burden of proof shifts to her to establish continuing disability or residuals, after that date,
causally related to her accepted injury.17 To establish a causal relationship between the condition
as well as any attendant disability claimed and the employment injury, an employee must submit
rationalized medical evidence based on a complete medical and factual background, supporting
such a causal relationship.18 Causal relationship is a medical issue and the medical evidence
required to establish a causal relationship is rationalized medical evidence.
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish continuing
employment-related disability or residuals, on or after October 30, 2018, due to the accepted
employment injury.
Following the termination of her wage-loss compensation and medical benefits, appellant
submitted a February 25, 2019 report in which Dr. Henry noted that appellant was diagnosed with
RSD, which was a painful condition that could not be cured. Dr. Henry advised that, due to
appellant’s chronic pain, appellant also suffered from moderate anxiety and depression, that she
would never fully recover from her injuries, and that she was unable to perform her previous job
duties and could not work 40 hours weekly. While she concluded that appellant could not return
to her prior employment position or work for a 40-hour workweek, appellant did not provide
rationale to explain why her continuing disability was causally related to her accepted conditions.
The Board has held that a mere conclusion without the necessary rationale as to whether a period
of disability is due to an accepted employment condition is insufficient to meet a claimant’s burden

15

See L.B., Docket No. 19-1380 (issued February 11, 2020).

16

T.C., supra note 14; see also L.B., id.

17

C.C., Docket No. 19-1062 (issued February 6, 2020).

18

T.C., supra note 14.

6

of proof.19 Dr. Henry’s report is therefore of diminished probative value and insufficient to meet
appellant’s burden of proof to establish continuing disability.20
Appellant has not submitted sufficiently rationalized medical evidence establishing
employment-related disabilities or residuals on or after September 17, 2017 due to an accepted
condition. As such, the Board finds that she has not met her burden of proof.21
On appeal counsel argues that OWCP’s decision was contrary to fact and law. As
explained above, however, the medical evidence of record established that OWCP properly
terminated appellant’s wage-loss compensation and medical benefits for her anxiety and
depression conditions on October 30, 2018. Furthermore, the record does not contain a
rationalized medical opinion establishing continuing residuals or disability on or after that date.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits for her anxiety and depression conditions on October 30, 2018.
The Board further finds that appellant has not met her burden of proof to establish continuing
residuals or disability, on or after October 30, 2018, causally related to her accepted November 13,
2003 employment injury.

19

A.T., Docket No. 19-0410 (issued August 13, 2019); E.L., Docket No. 17-1632 (issued January 3, 2018).

20

L.S., Docket No. 19-0959 (issued September 24, 2019).

21

T.C., supra note 14.

7

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 19, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

